Citation Nr: 0411234	
Decision Date: 04/29/04    Archive Date: 05/06/04

DOCKET NO.  03-11 248	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California

THE ISSUES

1.  Entitlement to service connection for post-traumatic stress 
disorder (PTSD).

2.  Entitlement to service connection for fibromyalgia.

3.  Whether new and material evidence has been received to reopen 
a claim of service connection for cervical cancer/dysplasia.

4.  Whether new and material evidence has been received to reopen 
a claim of service connection for otitis media and externa.

5.  Whether new and material evidence has been received to reopen 
a claim of service connection for upper respiratory infections and 
sinusitis.

6.  Whether new and material evidence has been received to reopen 
a claim of service connection for a headache disorder.

7.  Whether new and material evidence has been received to reopen 
a claim of service connection for a jaw disorder.

8.  Whether new and material evidence has been received to reopen 
a claim of service connection for a cervical spine disorder.

9.  Whether new and material evidence has been received to reopen 
a claim of service connection for a low back disorder.

10.  Entitlement to a rating in excess of 30 percent for a 
postoperative hemorrhoid disorder.

11.  Entitlement to a rating in excess of 30 percent for variously 
diagnosed gastrointestinal disorders, to include irritable bowel 
syndrome, reflux esophagitis and hiatal hernia.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from February 
1980 to November 1985.  These claims are before the Board of 
Veterans' Appeals (Board) on appeal from a June 2001 rating 
decision by the Department of Veterans Affairs (VA) Regional 
Office in San Diego, California.  A hearing before a VA hearing 
officer was held at the RO in September 2002.

This appeal, in part (listed issues 1,2, 10 and 11 on the 
preceding two pages), is REMANDED to the RO via the Appeals 
Management Center (AMC).  VA will notify you if further action is 
required on your part.


FINDINGS OF FACT

1.  An unappealed rating decision in October 1993 continued a 
denial of service connection for cervical cancer/dysplasia based 
on a finding that cervical dysplasia in service was acute, and 
that the claimed disability was not shown.

2.  Evidence received since the October 1993 rating decision does 
not tend to show that that the veteran has cervical cancer or 
dysplasia; does not bear directly and substantially upon the 
matter at hand; and is not so significant that it must be 
considered in order to fairly decide the merits of the claim.

3.  An unappealed rating decision in October 1993 denied service 
connection for an ear disorder based on a finding that such 
disability was not shown.

4.  Evidence received since the October 1993 rating decision does 
not tend to show that the veteran has an ear disorder, to include 
otitis media and externa, which is related to her active service; 
does not bear directly and substantially upon the matter of 
service connection for an ear disorder; and is not so significant 
that it must be considered in order to fairly decide the merits of 
the claim.

5.  An unappealed rating decision in October 1993 denied service 
connection for a nasal disorder based on a finding that the 
evidence did not relate the veteran's allergic rhinitis to her 
active service.

6.  Evidence received since the October 1993 rating decision does 
not tend to show that a chronic nasal disorder (now claimed as 
upper respiratory infection) is related to service, does not bear 
directly and substantially upon the matter of service connection 
for otitis media and externa, and is not so significant that it 
must be considered in order to fairly decide the merits of the 
claim; the evidence received does not relate either sinusitis or 
allergic rhinitis to the veteran's active service.

7.  An unappealed rating decision in October 1993 denied service 
connection for headaches based on a finding that there was no 
diagnosis of a headache disorder related to service.

8.  Evidence received since the October 1993 rating decision does 
not tend to show that the veteran has a headache disorder, does 
not bear directly and substantially upon the matter of service 
connection for a headache disorder, and is not so significant that 
it must be considered in order to fairly decide the merits of the 
claim.

9.  An unappealed rating decision in October 1993 denied service 
connection for a jaw disorder based on a finding that such 
disorder was not shown to be related to service.

10.  Evidence received since the October 1993 rating decision does 
not tend to relate a chronic jaw disorder to the veteran's active 
service, does not bear directly and substantially upon the matter 
of service connection for a jaw disorder, and is not so 
significant that it must be considered in order to fairly decide 
the merits of the claim.

11.  An unappealed Board decision in May 1998 denied service 
connection for cervical spine and the low back disabilities based 
on findings that any such disorders were not shown to be related 
to service.  

12.  Evidence received since the May 1998 Board decision does not 
tend to show that the veteran has a cervical or lumbar spine 
disorder or to relate any such disorder to service, does not bear 
directly and substantially upon the matters of service connection 
for cervical spine or low back disorders, and is not so 
significant that it must be considered in order to fairly decide 
the merits of these claims.


CONCLUSIONS OF LAW

1.  Evidence received since the October 1993 RO decision denying 
service connection for cervical cancer/dysplasia, an ear disorder, 
a nasal disorder (now claimed as upper respiratory infections or 
sinusitis), a headache disorder, and a jaw disorder is not new and 
material, and such claims may not be reopened.  38 U.S.C.A. §§ 
5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (effective for claims 
to reopen filed prior to August 29, 2001).

2.  Evidence received since the May 1998 Board decision denying 
service connection for a cervical spine and low back disorders is 
not new and material, and such claims may not be reopened.  38 
U.S.C.A. §§ 5108, 7104 (West 2002); 38 C.F.R. § 3.156(a) 
(effective for claims to reopen filed prior to August 29, 2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

On November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107.  Regulations implementing the VCAA have 
now been published.  See 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 
3.326(a).  The VCAA and implementing regulations apply in the 
instant case.  In Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
the United States Court of Appeals for Veterans Claims (Court) 
provided guidance regarding the notice requirements mandated by 
the VCAA.  The duty to assist provisions of the VCAA regarding 
scheduling examinations and/or obtaining a medical opinion do not 
apply until a previously denied claim has been reopened.  38 
C.F.R. § 3.159(c)(4)(C)(iii).  [Regulations implementing the VCAA 
also include a new definition of new and material evidence.  
However, the new definition applies only to claims to reopen filed 
on or after August 29, 2001, and does not apply to the instant 
petitions to reopen claims.]  

The Board finds that all pertinent mandates of the VCAA and 
implementing regulations are met.  Well-groundedness is not an 
issue as these matters were addressed on the merits.  The veteran 
was notified why her claims were denied in the June 2001 RO rating 
decision, as well as in a February 2003 statement of the case 
(SOC).  An February 2001 letter (prior to the rating appealed), 
while not specifically mentioning "VCAA," advised the veteran of 
the evidence needed to establish her claims, and of her and VA's 
respective responsibilities in claims development.  The February 
2003 SOC outlined pertinent VCAA provisions.  And an April 2003 
letter (prior to the last adjudication and certification of the 
appeal to the Board) provided fuller VCAA notice.

While the April 2003 letter advised the veteran to respond in 30 
days, it went on to inform her that evidence submitted within a 
year would be considered.  Everything submitted by the veteran to 
date has been accepted for the record, and considered.  Under the 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 701, 117 
Stat. 2651,__(Dec. 16, 2003) (to be codified at 38 U.S.C. § __), 
the Board may proceed with consideration of the appeal.  In one 
form or another the veteran has now received all required notice, 
and has had more than ample time to respond.  

Regarding timing of notice, it is noteworthy that while the VCAA 
notice here did not precede the decision on appeal, it was 
provided prior to the RO's last adjudication (see September 2003 
supplemental SOC) and recertification of the case to the Board.  
The veteran was not specifically advised to submit any evidence in 
her possession pertaining to the claims.  VAOPGCPREC 1-2004 (Feb. 
24, 2004) held that the language by the Court in Pelegrini v. 
Principi, 17 Vet. App. 412 (2004) suggesting that was necessary 
was obiter dictum, and not binding on VA.  Regardless, an April 
2003 letter advised the veteran what type of evidence, to include 
private medical records, was needed to be submitted to establish 
entitlement to the benefits sought (and essentially constituted 
the type of notice suggested by the Court, albeit not verbatim).  

Regarding the "duty to assist," the RO has obtained the veteran's 
service medical records and VA and private medical records.  VA 
examinations have been conducted.  The veteran has not identified 
any records outstanding pertinent to the matters being addressed.  
She is not prejudiced by the Board proceeding with this review.  
See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).

Factual Background

Service medical records show that on service entrance (July 1979) 
and service separation (September 1985) examinations none of the 
veteran's claimed disorders was diagnosed.  In September 1980 she 
complained of neck pain and headaches following an automobile 
accident.  A December 1980 health record shows complaints of ear 
pain.  Squamous metaplasia was diagnosed in February 1981.  Low 
back pain was diagnosed in March 1981.  A September 1981 inpatient 
treatment record reveals that acute respiratory disease/otitis 
media and externa left ear was diagnosed.  Dysplasia was diagnosed 
in August and December 1982.  In August 1983 the veteran 
complained of earache with bloody discharge.  A May 1983 tissue 
examination report shows that cervical biopsies were sectioned and 
showed mild squamous dysplasia.  A January 1984 consultation sheet 
shows a diagnosis of focal squamous dysplasia.  The veteran also 
complained of neck pain following a motor vehicle accident in July 
1985.  

Postservice medical records include a diagnosis of muscle 
strain/whiplash injury in November 1986 following a motor vehicle 
accident.  She also injured her neck in an on-the-job bowling 
center incident in December 1986.  In June 1986 the veteran 
complained of headaches for the past six months.  Neck pain 
complaints were also made in January and February 1987.

An August 1987 medical statement from a US Air Force clinic shows 
a diagnosis of cervical paraspinous muscle spasm.  The veteran 
reported an October 1986 left shoulder injury.

On VA fee-basis examination in March 1987 (reported in September 
1987), the veteran complained of neck pain and headaches.  
Findings documented were essentially negative.

On February 1993 VA dental examination bilateral "TMJ" 
[temporomandibular joint] pain was diagnosed.  The veteran 
provided a 15-year history of TMJ pain.

February 1993 VA lumbar spine X-rays showed normal findings.

On June 1993 VA examination the veteran complained of chronic neck 
pain and low back pain.  The diagnosis was multiple somatic 
complaints.  The examiner could  not document objective findings 
of pathology.  June 1993 VA cervical spine X-rays were normal.  

In October 1993 the RO denied service connection for cervical 
cancer, an ear disability, a jaw disorder, a nasal disorder, and 
headaches.  The RO determined that cervical cancer was shown and 
that dysplasia in service was acute, and also not currently shown.  
Service connection for an ear disorder was denied as the existence 
of a chronic ear disorder was not shown.  Service connection for a 
nasal disorder was denied as the evidence did not show the onset 
of a chronic nasal disorder during active service, and did not 
relate allergic rhinitis to service.  Service connection for 
headaches was denied as the evidence did not show the existence of 
a chronic headache disorder.  Service connection for a jaw 
disorder was denied as the evidence did not relate such disorder 
to service.  The veteran was notified of this decision in December 
1993, and expressed disagreement with the denial of these claims 
in February 1994.  A supplemental SOC addressing these matters was 
issued in October 1995; the veteran did not submit a timely 
substantive appeal, and the decisions became final.  

Service connection for disabilities of the cervical spine and low 
back was denied by the Board in May 1998.  The Board found that 
there was no competent evidence of record linking any post-service 
disability of the cervical or lumbar spine to the veteran's active 
service.  She did not appeal the decisions to the Court.

A November 1999 VA outpatient treatment record shows a diagnosis 
of TMJ.  A February 2000 VA outpatient treatment record shows 
diagnoses of resolving bronchitis and sinusitis.  July 2000 VA 
outpatient treatment notes show diagnoses of cervical dysplasia 
and allergic rhinitis.

On an October 2000 VA gynecological clinic visit, examination 
revealed no evidence of dysplasia or cancer.  

A January 2001 VA allergy clinic note contains a diagnosis of 
allergic rhinitis.  A June 2001 VA clinic note shows that the 
veteran complained of right ear pain.  
At a hearing before a hearing officer at the RO in September 2002, 
the veteran testified that she had no evidence that she had 
cervical dysplasia.  She took Motrin for neck pain.  She used a 
TENS unit for her back and added that she had slipped and fallen 
several times during active service.  She testified that she had 
frequent inner ear infections since her service separation and was 
required to take antibiotics every so often.  She received her 
medications at the VA medical facility in Loma Linda, California 
as well as from Kaiser [private medical provider.  She added that 
TMJ was diagnosed during service.  

A January 2003 VA cytopathology report shows that vaginal-cervical 
smears were within normal limits.  

Laws and Regulations

Generally, a final VA decision may not be reopened and allowed, 
and a claim based on the same factual basis may not be considered.  
38 U.S.C.A. §§ 7104, 7105.  However, under 38 U.S.C.A. § 5108, 
"[i]f new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary shall 
reopen the claim and review the former disposition of the claim."  
"New and material evidence" means evidence not previously 
submitted to agency decisionmakers which bears "directly and 
substantially" upon the specific matter under consideration.  Such 
evidence must be neither cumulative nor redundant, and, by itself 
or in connection with evidence previously assembled, such evidence 
must be "so significant that it must be considered in order to 
fairly decide the merits of the claim."  38 C.F.R. § 3.156(a); See 
Hodge v. West, 155 F. 3d 1356, 1363 (Fed. Cir. 1998).  [As was 
previously noted, an amended version of 38 C.F.R. § 3.156(a) is 
effective only for claims to reopen filed on or after August 29, 
2001.  As the instant petition to reopen was filed in May 2000, 
the new definition does not apply.]

Analysis

Cervical Cancer/Dysplasia

An October 1993 rating decision denied service connection for 
cervical cancer on the basis that such disease was not shown, and 
that cervical dysplasia in service was acute, and also not 
currently shown.  That decision is final.  38 U.S.C.A. § 7105.  
For evidence to be material in these circumstances, it would have 
to tend to show that the veteran has cervical cancer or/and 
dysplasia.  The additional evidence received since the October 
1993 rating decision does not tend to do so.  No evidence received 
shows the veteran has either cervical cancer or dysplasia.  An 
October 2000 VA gynecological clinic note indicates there was no 
evidence of dysplasia or cancer.  A January 2003 VA cytopathology 
report also showed vaginal-cervical smears to be within normal 
limits.  The additional evidence received does not bear directly 
on the matter at hand, and is not so significant that it must be 
considered in order to fairly decide the merits of the claim.  
Hence, it is not material, and the petition to reopen the claim 
must be denied.  

Ear Disorder, to include Otitis Media and Externa

An October 1993 rating decision denied service connection for an 
ear disability on the basis that such disorder was not shown.  
That decision is final.  38 U.S.C.A. § 7105.  For evidence to be 
new and material in this matter, it would have to tend to show 
that the veteran had a ear disorder and to relate it to service.  
The additional evidence received since the October 1993 rating 
decision does not tend to establish such facts.  While the veteran 
complained of right ear pain on June 2001 VA outpatient treatment, 
the record then created does not relate the complaint to service.  
No evidence received tends to show that the veteran has an ear 
disorder related to service.  Thus, the additional evidence 
received does not bear directly on the matter at hand, is not so 
significant that it must be considered in order to fairly decide 
the merits of the claim, and is not material.  Hence, the petition 
to reopen the claim must be denied.  

Upper Respiratory Infections, to include Sinusitis

The October 1993 rating decision denying service connection for a 
nasal disorder on the basis that the evidence did not show the 
onset of a chronic nasal disorder during active service was not 
appealed, and is final.  38 U.S.C.A. § 7105.  For evidence to be 
new and material in this matter, it would have to tend to show 
that the veteran had a chronic nasal disorder, and to relate it to 
service.  The additional evidence received since the October 1993 
rating decision does not tend to establish such facts.  While 
resolving bronchitis and sinusitis were diagnosed on VA outpatient 
treatment in February 2000, and allergic rhinitis was diagnosed at 
a VA allergy clinic in January 2001, neither record relates such 
diagnoses to service.  The additional evidence received does not 
bear directly on the matter at hand, is not so significant that it 
must be considered in order to fairly decide the merits of the 
claim, and is not material.  Hence, the petition to reopen the 
claim must be denied.  

A Headache Disorder

The October 1993 rating decision denied service connection for 
headaches on the basis that such disability was not shown.  That 
decision is final.  38 U.S.C.A. § 7105.  For evidence to be new 
and material in this matter, it would have to tend to show that 
the veteran has a chronic headache disorder which was so related 
to her service.  The additional evidence received since the 
October 1993 rating decision does not tend to show these facts.  
In fact, the medical evidence added to the record since October 
1993 does not even include a diagnosis of headaches.  Thus, the 
additional evidence received does not bear directly on the matter 
at hand, is not so significant that it must be considered in order 
to fairly decide the merits of the claim, and is not material.  
Hence, the petition to reopen the claim must be denied.

Jaw Disorder

The October 1993 rating decision denied service connection for a 
jaw disorder on the basis that the evidence did not show that such 
disorder was related to service.  That decision is final.  38 
U.S.C.A. § 7105.  For evidence to be new and material in this 
matter, it would have to relate a current chronic jaw disorder to 
service.  The additional evidence received since the October 1993 
rating decision does not do so.  While the veteran testified in 
September 2002 that TMJ was diagnosed during service, 
comprehensive review of her service medical records revealed no 
such diagnosis.  TMJ was not diagnosed at the time of her 
September 1985 service separation examination.  The additional 
evidence received does not bear directly on the matter at hand, is 
not so significant that it must be considered in order to fairly 
decide the merits of the claim, and is not material.  Hence, the 
petition to reopen the claim must be denied.

Cervical Spine Disorder

The May 1998 Board decision denying service connection for a 
cervical spine disability on the basis that any such disorder was 
not shown to be related to service is final.  38 U.S.C.A. § 7104.  
For evidence to be new and material in this matter, it would have 
to tend to show that the veteran has a cervical spine which is 
related to service.  The additional evidence received since the 
May 1998 Board decision does not address such facts.  In fact, the 
post-May 1998 medical evidence of record does not even show that 
the veteran has a cervical spine disorder.  Thus, the additional 
evidence received does not bear directly on the matter at hand, is 
not so significant that it must be considered in order to fairly 
decide the merits of the claim, and is not material.  Hence, the 
petition to reopen the claim must be denied.

Low Back Disorder

The May 1998 Board decision denying service connection for a low 
back disability on the basis that there was no competent evidence 
of record linking any post-service disability of the lumbar spine 
to service is final.  38 U.S.C.A. § 7104.  For evidence to be new 
and material in this matter, it would have to tend to show that a 
current disability of the lumbar spine is related to the veteran's 
service.  The additional evidence received since the May 1998 
Board decision does not show such facts.  In fact, the medical 
evidence added to the record since May 1998 does not even show 
that the veteran has a lumbar spine disorder.  Thus, the 
additional evidence received does not bear directly on the matter 
at hand, is not so significant that it must be considered in order 
to fairly decide the merits of the claim, and is not material.  
Hence, the petition to reopen the claim must be denied.


ORDER

The appeal to reopen claims of entitlement to service connection 
for cervical cancer or dysplasia, an ear disorder to include 
otitis media and externa, upper respiratory infections and 
sinusitis, a headache disorder, a jaw disorder, a cervical spine 
disorder, and a lumbar spine disorder is denied.

REMAND

VA outpatient records on file dated in February 1993, April 1994, 
March and August 1998, and April 1999 contain diagnoses of PTSD.  

At her September 2002 hearing the veteran testified that she 
received medical treatment at a Kaiser medical facility two miles 
away from her home.  Review of her claims folders the only private 
medical records of record are from Lovelace Health Systems, dated 
in 1989.  Current private medical records may contain information 
critical to the remaining matters at hand.  38 C.F.R. § 3.159(c) 
mandates that VA assist in obtaining such records.

Accordingly, the case is REMANDED to the RO for the following:

1.  The RO should ask the veteran to identify all sources of 
private medical treatment she received for her PTSD, fibromyalgia, 
hemorrhoid and gastrointestinal-related disorders since 1989, 
specifically identifying the Kaiser facility she has mentioned.  
The RO should obtain copies of pertinent records from all 
identified treatment sources. 

2.  After the development ordered above (and any other development 
suggested by the development ordered) is completed, the RO should 
readjudicate the matters of entitlement to service connection for 
PTSD and fibromyalgia and to increased ratings for a postoperative 
hemorrhoid disorder and for a variously diagnosed gastrointestinal 
disorders.  If any of the claims remains denied, the RO should 
issue an appropriate supplemental SOC, and give the veteran and 
her representative the opportunity to respond.  The case should 
then be returned to the Board, if in order, for further review.  

The purpose of this remand is to assist the veteran in the 
development of her claim.  She has the right to submit additional 
evidence and argument on the matters the Board have remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These 
claims must be afforded expeditious treatment by the RO.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be handled 
in an expeditious manner.



	                     
______________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or 
Board) is the final decision for all issues addressed in the 
"Order" section of the decision.  The Board may also choose to 
remand an issue or issues to the local VA office for additional 
development.   If the Board did this in your case, then a "Remand" 
section follows the "Order."  However, you cannot appeal an issue 
remanded to the local VA office because a remand is not a final 
decision. The advice below on how to appeal a claim applies only 
to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not 
need to do anything.  We will return your file to your local VA 
office to implement the BVA's decision.  However, if you are not 
satisfied with the Board's decision on any or all of the issues 
allowed, denied, or dismissed, you have the following options, 
which are listed in no particular order of importance: 
* Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
* File with the Board a motion for reconsideration of this 
decision
* File with the Board a motion to vacate this decision 
* File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
* Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the 
local VA office.  None of these things is mutually exclusive - you 
can do all five things at the same time if you wish.  However, if 
you file a Notice of Appeal with the Court and a motion with the 
Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the 
Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 
days from the date this decision was mailed to you (as shown on 
the first page of this decision) to file a Notice of Appeal with 
the United States Court of Appeals for Veterans Claims.  If you 
also want to file a motion for reconsideration or a motion to 
vacate, you will still have time to appeal to the Court.  As long 
as you file your motion(s) with the Board within 120 days of the 
date this decision was mailed to you, you will then have another 
120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  
You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans 
Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure 
for filing a Notice of Appeal, the filing fee (or a motion to 
waive the filing fee if payment would cause financial hardship), 
and other matters covered by the Court's rules directly from the 
Court. You can also get this information from the Court's web site 
on the Internet at www.vetapp.uscourts.gov, and you can download 
forms directly from that website.  The Court's facsimile number is 
(202) 501-5848. 

To ensure full protection of your right of appeal to the Court, 
you must file your Notice of Appeal with the Court, not with the 
Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing 
a letter to the BVA stating why you believe that the BVA committed 
an obvious error of fact or law in this decision, or stating that 
new and material military service records have been discovered 
that apply to your appeal. If the BVA has decided more than one 
issue, be sure to tell us which issue(s) you want reconsidered. 
Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 
 4597
Page 1
CONTINUED


Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the 
BVA to vacate any part of this decision by writing a letter to the 
BVA stating why you believe you were denied due process of law 
during your appeal. For example, you were denied your right to 
representation through action or inaction by VA personnel, you 
were not provided a Statement of the Case or Supplemental 
Statement of the Case, or you did not get a personal hearing that 
you requested. You can also file a motion to vacate any part of 
this decision on the basis that the Board allowed benefits based 
on false or fraudulent evidence.  Send this motion to the address 
above for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis 
of clear and unmistakable error? You can file a motion asking that 
the Board revise this decision if you believe that the decision is 
based on "clear and unmistakable error" (CUE).  Send this motion 
to the address above for the Director, Management and 
Administration, at the Board. You should be careful when preparing 
such a motion because it must meet specific requirements, and the 
Board will not review a final decision on this basis more than 
once. You should carefully review the Board's Rules of Practice on 
CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on 
filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement indicating 
that you want to reopen your claim.  However, to be successful in 
reopening your claim, you must submit new and material evidence to 
that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, but 
you can also appoint someone to represent you.  An accredited 
representative of a recognized service organization may represent 
you free of charge.  VA approves these organizations to help 
veterans, service members, and dependents prepare their claims and 
present them to VA. An accredited representative works for the 
service organization and knows how to prepare and present claims. 
You can find a listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is 
not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than 
before VA, then you can get information on how to do so by writing 
directly to the Court.  Upon request, the Court will provide you 
with a state-by-state listing of persons admitted to practice 
before the Court who have indicated their availability to 
represent appellants.  This information is also provided on the 
Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for 
a claim involving a home or small business VA loan under Chapter 
37 of title 38, United States Code, attorneys or agents cannot 
charge you a fee or accept payment for services they provide 
before the date BVA makes a final decision on your appeal. If you 
hire an attorney or accredited agent within 1 year of a final BVA 
decision, then the attorney or agent is allowed to charge you a 
fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the 
Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or 
agent may charge you a reasonable fee for services involving a VA 
home loan or small business loan.  For more information, read 
section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion 
asking the Board to do so. Send such a motion to the address above 
for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 
 4597
Page 2



